565 So. 2d 739 (1990)
MIAMI BEACH AWNING CO., Appellant,
v.
HEART OF THE CITY, INC., et al., Appellees.
No. 89-1840.
District Court of Appeal of Florida, Third District.
June 26, 1990.
Rehearing Denied September 18, 1990.
Gossett, McDonald, Gossett & Crawford, Lawrence P. Zolot, Hollywood, for appellant.
Anderson, Moss, Parks & Russo, Daniels and Hicks and Angela C. Flowers, Miami, for appellees.
Before SCHWARTZ, C.J., and LEVY and GERSTEN, JJ.
SCHWARTZ, Chief Judge.
We reverse the order dismissing this cause for lack of prosecution under Florida Rule of Civil Procedure 1.420(e) on the ground that the court's order setting the cause for a status conference was, almost by definition, reasonably calculated to advance the cause toward resolution. Gelb v. Miranda, 456 So. 2d 548 (Fla. 3d DCA 1984); Strader v. Morrill, 360 So. 2d 1137 (Fla. 1st DCA 1978); see also Overseas Dev., Inc. v. Amerifirst Federal Sav. & Loan Ass'n, 433 So. 2d 587 (Fla. 3d DCA 1983); cf. Norflor Constr. Corp. v. City of Gainesville, 512 So. 2d 266 (Fla. 1st DCA 1987), review denied, 520 So. 2d 585 (Fla. 1988). Since that action, which thus constituted "record activity," occurred within a year prior to the appellees' motion to dismiss, the order of dismissal cannot stand. See Gelb v. Miranda, 456 So.2d at 548, and cases cited.
Reversed.